COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

DONALD KIMBRELL,                                      )
)          No.  08-06-00051-CR
                                    Appellant,                        )
)   Appeal from the
v.                                                                          )
)            109th District Court
THE STATE OF TEXAS,                                   )
)       of Andrews County, Texas
                                    Appellee.                          )
)                  (TC# 4315)
)


MEMORANDUM  OPINION

            This appeals arises from a deferred adjudication of guilt.  On May 10, 2004, Appellant
Donald Kimbrell entered a plea of guilty to the charge of aggravated sexual assault of a child and
signed a written stipulation and waivers and consent to defer adjudication.  The trial court
admonished Appellant as to the punishment range, accepted Appellant’s guilty plea, and found
the evidence sufficient for a finding of guilt.  The trial court deferred a finding of guilt and placed
Appellant on probation for 10 years and imposed a $2,000 fine, 200 hours of community service,
and court costs.
            On December 20, 2005, the State filed a motion to proceed with adjudication of guilt,
alleging Appellant had violated the conditions of probation.  At the hearing on February 28,
2006, Appellant entered a plea of true to the State’s allegations and the trial court having found
the same, sentenced Appellant to 25 years’ imprisonment in the Institutional Division of the
Texas Department of Criminal Justice.
            Appellant’s court-appointed counsel has filed a brief in which counsel has concluded that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record
demonstrating why, in effect, there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex.Crim.App. 1969).  A copy of counsel’s brief has been delivered to Appellant, and Appellant
has been advised of his right to examine the appellate record and file a pro se brief.  No pro se
brief has been filed.
            We have carefully reviewed the record and counsel’s brief and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  The judgment is affirmed.



November 30, 2006
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)